Citation Nr: 1608992	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right and left upper extremity peripheral neuropathies as related to service-connected diabetes mellitus, and assigned noncompensable ratings effective October 19, 2007.

In April 2011, the Veteran testified before the Board at the RO in St. Petersburg, Florida; a copy of the hearing transcript is of record.

In December 2011, the Board remanded the appeal for additional development.

An April 2012 rating decision assigned 10 percent ratings for the Veteran's right and left upper extremity peripheral neuropathies.  The Veteran continued to seek increased evaluations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2014, the Board denied the Veteran's claim for an increased evaluation for peripheral neuropathy of the right upper extremity, and granted a higher 20 percent evaluation for peripheral neuropathy of the left upper extremity.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2015 memorandum decision, vacated the Board's May 2014 decision, and, in doing so, remanded the Veteran's case to the Board for action consistent with the memorandum decision.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In a January 2016 correspondence, the Veteran indicated that he did not wish to appear at another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy of the right and upper extremities should be evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8512 ("lower radicular group"), rather than only DC 8515 ("the median nerve"), because the record contains evidence of lower radicular nerve damage.

A review of the record reveals that the Veteran also has a diagnosis of upper extremity radiculopathy; however, it is unclear as to whether the radiculopathy is related to his service-connected diabetes mellitus or his peripheral neuropathy, or whether it is related to a nonservice-connected cervical spine disability.  Specifically, the August 2006 VA examiner diagnosed cervical radiculopathy of the upper extremities, and found that it is less likely than not caused by or a result of diabetes.  A January 2012 VA examiner noted left C7 radiculopathy affecting the left upper extremity but clinically unrelated to the carpal tunnel syndrome.  As neither opinion offers a rationale, the Board finds that a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination regarding the current severity of his upper extremity peripheral neuropathy and the nature and etiology of his upper extremity radiculopathy.  The examiner must be provided access to the Veteran's claims file on Virtual VA and VBMS. The examiner must indicate review of the claims file in the examination report.

All necessary tests must be completed.  The examiner should describe all current neurological symptomatology of the upper extremities.

The examiner must also indicate whether radiculopathy of either upper extremity, which has been diagnosed during the appeal period (see August 2006 VA examination report), is at least as likely as not (50 percent probability or greater) (a) due to or (b) aggravated by the Veteran's service-connected diabetes mellitus or upper extremity peripheral neuropathy.  A complete rationale must accompany any opinion provided in this regard.

If the response to questions (a) and (b) are "No," the examiner should also attempt to distinguish, to the extent possible, symptoms that are due to the service-connected upper extremity peripheral neuropathy from symptoms that are due to the upper extremity radiculopathy.  If such a distinction is not possible, the examiner should so state.


3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




